In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00178-CV


 WALTER STANLEY BAKER, TRUSTEE, AS OF CHARLES MAYNARD BAKER AND
WANDA JEAN BAKER FAMILY TRUST AND WINONA MAY MCMILLAN, TRUSTEE,
  OF JOHN W. MCMILLAN AND WINONA M. MCMILLAN REVOCABLE LIVING
TRUST; WANDA BAKER MEADOR, DAVID ADAMS; AND ARM AGGREGATE, LLC,
                          APPELLANTS

                                            V.

                      J.C. CALM FOUNDATION, INC., APPELLEE

                          On Appeal from the 106th District Court
                                    Lynn County, Texas
          Trial Court No. 16-03-07276, Honorable Carter T. Schildknecht, Presiding

                                      June 22, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      On June 20, 2016, appellants filed a motion to dismiss their appeal. No decision

of this Court having been delivered to date and without passing on the merits of the

appeal, we grant the motion and dismiss appellants’ appeal.           See TEX. R. APP. P.

42.1(a)(1). Because appellants’ motion does not address costs, costs will be taxed

against appellants. See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee from
seeking relief to which it would otherwise be entitled, the Court directs appellee to file a

timely motion for rehearing. No motion for rehearing from appellants will be entertained.




                                                 Mackey K. Hancock
                                                     Justice




                                             2